


110 HR 5445 IH: To amend part B of title XVIII of the Social Security Act

U.S. House of Representatives
2008-02-14
text/xml
EN
Pursuant to Title 17 Section 105 of the United States Code, this file is not subject to copyright protection and is in the public domain.


	
		I
		110th CONGRESS
		2d Session
		H. R. 5445
		IN THE HOUSE OF REPRESENTATIVES
		
			February 14, 2008
			Mr. Price of Georgia
			 (for himself and Mr. Scott of Georgia)
			 introduced the following bill; which was referred to the
			 Committee on Energy and
			 Commerce, and in addition to the Committee on
			 Ways and Means, for a
			 period to be subsequently determined by the Speaker, in each case for
			 consideration of such provisions as fall within the jurisdiction of the
			 committee concerned
		
		A BILL
		To amend part B of title XVIII of the Social Security Act
		  to increase Medicare payments for physicians’ services through December 31,
		  2009.
	
	
		1.PurposeThe purpose of this Act is to allow adequate
			 time for Congress to determine an appropriate long-term solution for Medicare
			 physician reimbursement rates.
		2.Increase in Medicare
			 physician payments through 2009Section 1848(d) of the Social Security Act
			 (42 U.S.C. 1395w–4(d)), as amended by section 101(a) of the Medicare, Medicaid,
			 and SCHIP Extension Act of 2007 (Public Law 110–173), is amended by adding at
			 the end the following new paragraph:
			
				(9)Update for
				remainder of 2008 and for 2009
					(A)In
				generalSubject to paragraphs (7)(B) and (8)(B), in lieu of the
				update to the single conversion factor established in paragraph (1)(C) that
				would otherwise apply—
						(i)for 2008, for the
				period beginning on July 1, 2008, and ending on December 31, 2008, the update
				to the single conversion factor shall be 1.0 percent; or
						(ii)for 2009, the
				update to the single conversion factor shall be 1.8 percent.
						(B)No effect on
				computation of conversion factor for 2010 and subsequent
				yearsThe conversion factor under this subsection shall be
				computed under paragraph (1)(A)—
						(i)for 2009, treating
				the update under subparagraph (A)(i) as if it had applied for the entire period
				of 2008; and
						(ii)for 2010 and
				subsequent years as if subparagraph (A) had never
				applied.
						.
		
